Citation Nr: 0942412	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-40 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for ulcer disease (claimed as a stomach 
condition), claimed as a result of herbicide exposure.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for neurogenic 
claudication of both lower extremities (claimed as neuropathy 
of both lower extremities), claimed as a result of herbicide 
exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970.  Service in the Republic of Vietnam is indicated by the 
evidence of record.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

Procedural history

In a May 1985 rating decision, service connection was denied 
for duodenal ulcer.  The Veteran was notified of that 
decision and his appellate rights in a July 16, 1985 letter 
from the RO.  He filed a notice of disagreement (NOD) in 
August 1985, and he was furnished a statement of the case 
(SOC) in September 1985.  He did not perfect an appeal by 
filing a VA Form 9 or similar document.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  

In a September 1985 rating decision, service connection was 
denied for claimed lower extremity nerve damage.  The Veteran 
was notified of that decision and his appellate rights in an 
October 15, 1985 letter from the RO that was mailed to the 
Veteran's address of record.  The file indicates that that 
letter was returned by the Post Office, marked "Not Known."  
The Veteran did not appeal the September 1985 rating 
decision.  

In January 2006, the Veteran filed a request to reopen his 
previously-denied claims of entitlement to service connection 
for stomach problems and for neuropathy of both legs.  The RO 
denied those claims in a December 2006 rating decision, on 
the grounds that new and material evidence had not been 
submitted to reopen the previously denied claims.  In the 
same decision, the RO denied the Veteran's initial claim of 
entitlement to service connection for PTSD.  The Veteran 
filed a NOD in April 2007, and was he provided with a SOC in 
November 2007.  In December 2007, the Veteran duly perfected 
an appeal.  

In April 2009, the Veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge, a transcript of 
which has been associated with the Veteran's claims file.

Clarification of issue on appeal  

The Veteran filed a claim of entitlement to service 
connection for PTSD, and the issue has been adjudicated on 
that basis.  However, the Board has expanded the issue 
concerning service connection for PTSD to comprise an 
acquired psychiatric disability, to include PTSD.  As 
discussed more fully below, a VA examiner in December 2006 
discussed the Veteran's current psychiatric symptoms and 
diagnosed anxiety disorder not otherwise specified (NOS), 
while indicating that not all of the criteria were met for a 
diagnosis of PTSD.  See Clemons v. Shinseki, 
23 Vet. App. 1, 8 (2009) [a claimant without medical 
expertise cannot be expected to precisely delineate the 
diagnosis of his mental illness; he filed a claim for the 
affliction his mental condition, whatever it is, causes him]. 



Issues not on appeal

In the December 2006 rating decision, service connection was 
also denied for right ear hearing loss and for a skin 
condition.  In the Veteran's April 2007 NOD, he disagreed 
with the RO's decision as to those issues, which were 
referenced in the November 2007 statement of the case (SOC).  
However, on his VA Form 9 (Appeal to Board of Veterans' 
Appeals) that was received in December 2007, the Veteran did 
not mention those issues.  See 38 C.F.R. § 20.202 (2009) [if 
a SOC lists several issues, the substantive appeal must 
either indicate that the appeal is being perfected as to all 
issues or must specifically identify the issues being 
appealed].  Therefore, neither of those claims is in 
appellate status, and they will be discussed no further.


FINDINGS OF FACT

1.  In a May 1985 decision the RO denied the Veteran's claim 
of entitlement to service connection for duodenal ulcer.  

2.  Evidence associated with the claims folder subsequent to 
the May 1985 RO rating decision is cumulative and redundant 
of the evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.  

3.  The Veteran served in Vietnam.  He was awarded the Combat 
Action Ribbon.  

4.  The medical and other evidence of record supports a 
conclusion that the Veteran's anxiety disorder NOS is related 
to his experiences in combat during military service.  



CONCLUSIONS OF LAW

1.  The May 1985 RO decision which denied service connection 
for an ulcer condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Since the May 1985 RO decision, new and material evidence 
has not been received to reopen the claim of entitlement to 
service connection for ulcer disease (claimed as a stomach 
condition), claimed as due to herbicide exposure.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  Entitlement to service connection for anxiety disorder 
NOS is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 
U.S.C.A. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for ulcer disease, a 
psychiatric disability and a neurological disorder of the 
lower extremities. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

Under the VCAA, VA must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009).  The Board observes that a 
letter was sent to the Veteran in April 2006 which was 
specifically intended to address the requirements of the 
VCAA.  The letter from the RO provided the Veteran with 
notice of the evidence and information to support a claim for 
service connection on the basis of direct service incurrence.  
The letter also informed the Veteran generally that the cause 
of a disability is presumed for a veteran with certain 
diseases if that veteran was exposed to certain herbicides, 
such as by serving in Vietnam.  Therefore, the Veteran has 
received the notice required by the VCAA.  

VA must also  inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  In the April 
2006 VCAA letter, the Veteran was informed that VA was 
responsible for obtaining "[r]elevant records held by any 
Federal agency" including "records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal Agency" including records from "[s]tate 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also advised the 
Veteran that VA would assist him by providing a medical 
examination.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  
The April 2006 letter notified the Veteran that "[i]f the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it . . . [i]t is your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency" (Emphasis as in original).  The letter advised 
the Veteran "[i]f you have any evidence in your possession 
that pertains to your claim, please send it to us."  He was 
also advised to "[c]omplete, sign, and return the enclosed 
VA Form 21-4142, Authorization and Consent to Release 
Information, if you have seen any private health care 
providers, and you wish us to consider that evidence in our 
decision...  To expedite your claim, you may also obtain and 
submit treatment records yourself."  

VA must request that the claimant provide any evidence in his 
possession pertaining to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2009).  The April 2006 letter instructed that 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This request complies with 
the requirements of 38 C.F.R. § 3.159(b) in that it informed 
the Veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.  [The Board 
observes that 38 C.F.R. § 3.159 was revised, effective as of 
May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  The final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.]  
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Veteran was provided with Dingess notice in a letter 
dated in March 2006.  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection for PTSD in a letter from 
the RO dated November 9, 2006, which included a request for 
evidence showing "clinical findings and diagnosis" of PTSD 
and "specific details of the combat related incident(s) that 
resulted in post traumatic stress disorder (PTSD)."  

In this case, concerning the issue regarding PTSD, element 
(1), veteran status, is not at issue.  Moreover, elements (4) 
and (5), degree of disability and effective date, are 
rendered moot via the RO's denial of service connection for 
the disability.  In other words, any lack of advisement as to 
those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The Veteran's 
claim of entitlement to service connection hinges on elements 
(2), existence of a disability, and (3), connection between 
the claimed condition and service.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to that crucial element.  

Because as discussed below the Board is denying the Veteran's 
claim, elements (4) and (5) remain moot.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal regarding service connection for ulcer 
disease.  The Board observes that the Veteran was informed of 
the relevant law and regulations pertaining to his claim in a 
letter from the RO dated April 24, 2006, which specifically 
detailed the evidentiary requirements for new and material 
evidence to reopen a previously-denied service connection 
claim, along with the evidentiary requirements for service 
connection.  

The April 2006 VCAA letter informed the Veteran that his 
previous claim of entitlement to service connection for 
stomach problems was denied and that this decision was final.  
He was informed that in order for VA to reconsider this 
issue, he must submit "new and material evidence."  
Specifically, he was advised that new evidence consists of 
evidence in existence that has been "submitted to the VA for 
the first time."  Material evidence was explained as 
evidence that pertains to the reason your claim was 
previously denied.  The April 2006 VCAA letter further 
informed the Veteran that: "New and material evidence must 
raise a reasonable possibility of substantiating your claim.  
The evidence cannot simply be repetitive or cumulative of the 
evidence we had when we previously decided your claim."  The 
Board notes that this language complies with the holding of 
the Court in Kent.  See also 38 C.F.R. § 3.156 (2009). 

The Board notes that the language used in the April 2006 
letter substantially follows the regulatory language of 38 
C.F.R. § 3.156.  The Board notes, however, that the Veteran 
was not provided with specific notice as to why his claim was 
denied and what evidence would be material to his claim in 
the last final denial of record.  The December 2006 rating 
decision, of which the Veteran was provided a copy on 
December 28, 2006, did notify the Veteran that service 
connection was previously denied for duodenal ulcer because 
the condition did "not develop[] during your military 
service or within a year of your discharge."  The letter 
informed the Veteran that his service connection claim was 
not reopened because the evidence he submitted "does not 
relate to an unestablished fact, or bear directly and 
substantially upon the issue of your duodenal ulcer beginning 
during your military service, or within a year of your 
discharge."  

The Board observes that proper Kent notice was not provided 
prior to the initial determination regarding the claim.  
However, following the issuance of the rating decision, the 
Veteran was allowed the opportunity to present evidence and 
argument in response, including at a hearing.  Specifically, 
the claim was readjudicated in the SOC issued in November 
2007 and in the SSOC issued in February 2009.  Therefore, the 
essential fairness of the adjudication was not affected.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
Veteran and his representative have pointed to no prejudice 
or due process concerns arising out of the timing of the Kent 
notice.  

In short, the record indicates that the Veteran has now 
received appropriate notice pursuant to the VCAA.  As 
discussed above, although he was prejudiced by VA's failure 
to provide sufficient Kent notice prior to the initial 
decision that denied his claim for service connection for 
ulcer disease.  This, however, was cured by the December 2006 
rating decision and the subsequent adjudication of the claim 
in the November 2007 statement of the case (SOC) and the 
February 2009 supplemental statement of the case (SSOC).  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim].  

Because there is no indication that there exists any 
additional evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  

The April 2006 and November 2006 VCAA letters advised the 
Veteran to identify all locations and dates of treatment for 
his claimed disabilities.  The Veteran has identified certain 
private and VA sources, and all available records have been 
obtained.  The Veteran and his representative have not 
identified any outstanding evidence.    

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2009).  The Veteran engaged the services of a 
representative.  As has been discussed above, he was provided 
with ample opportunity to submit evidence and argument in 
support of his claim, including at a Board hearing.

Accordingly, the Board will proceed to a decision as to two 
of the issues on appeal.  

1.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for ulcer disease (claimed as a stomach 
condition), claimed as a result of herbicide exposure.  

Initial comment

The Board recognizes that the RO's November 2007 statement of 
the case indicated that the Veteran's claim regarding 
duodenal ulcer was reopened.  Notwithstanding the RO's 
actions, it is incumbent on the Board to adjudicate the new 
and material issue before considering the claim on its 
merits.  The question of whether new and material evidence 
has been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the appellant that 
may have been rendered by the RO.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].

Therefore, the Board will consider the issue of whether new 
and material evidence has been presented to reopen the 
Veteran's claim for service connection for ulcers.  

Pertinent law and regulations

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including peptic ulcer 
disease and a chronic neurological disorder, when such a 
disorder is manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Agent Orange exposure

It is undisputed that the Veteran served in Vietnam.  

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2009).  

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2009).  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2009); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].  

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.  

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.  

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

New and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.  

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2006)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
January 2006, the claim will be adjudicated by applying the 
revised section 3.156, which is set out in the paragraph 
immediately following.  

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis 

The "old" evidence

Evidence which was of record at the time of the May 1985 RO 
decision that denied the Veteran's claim of entitlement to 
service connection for ulcers included 
service treatment records, which showed that the Veteran's 
only gastrointestinal complaint during service was of nausea 
in February 1969, which the examiner at that time attributed 
to the Veteran's inhalation of engine exhaust and gas fumes.  
The service records are otherwise negative for any 
gastrointestinal disorder.  

Private post-service treatment records show that the Veteran 
was evaluated for abdominal pain in February 1971, a year 
after service, but he did not report for further diagnostic 
testing at that time.  Upper gastrointestinal x-rays at the 
time of a VA compensation examination in February 1985 showed 
ulceration of the duodenal bulb.  

The Veteran's claim of entitlement to service connection for 
duodenal ulcer was denied in May 1985 because there was no 
evidence of duodenal ulcer during service and because ulcer 
disease was not shown during the one-year presumptive period 
after the Veteran's separation from service.  In essence, the 
claim was denied based on Hickson elements (2) and (3), in-
service disease or injury and medical nexus.  

Evidence which has since been added to the record will be 
discussed immediately below.

Discussion

The Veteran disagreed with May 1985 RO decision and was 
provided with a statement of the case (SOC), but he did not 
perfect his appeal.  Therefore, that decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).  The Board's inquiry will be directed to the question 
of whether any additionally submitted (i.e., after May 1985) 
evidence bears directly and substantially upon the specific 
matters under consideration, namely whether there is evidence 
showing that the Veteran's claimed ulcer disease was manifest 
during service or within one year after his separation from 
service.  

The evidence added to the Veteran's claims folder since May 
1985 concerning this issue consists of updated VA outpatient 
treatment records, the Veteran's written statements, and an 
April 2009 Board hearing transcript.  

The recent VA treatment records document ongoing medical 
treatment for ulcer disease.  The existence of the claimed 
disability was not in dispute in May 1985.  
As such, these medical records are not new and material.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].  

With respect to element (2), in-service disease or injury, 
the record shows that the Veteran served in Vietnam during 
the Vietnam War.  He is now presumed to have been exposed to 
herbicides during his service in Vietnam.  See 38 C.F.R. 
§ 3.307(a)(6) (2009).  Any relevant change in the law is 
considered to be new and material evidence.  See Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 
17 F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 
(1994).  Thus, element (2) has arguably been satisfied.

With respect to critical element (3), medical nexus, ulcer 
disease is not among the diseases for which service 
connection may be presumed based on exposure to herbicides.   
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) 
(2009).  Further, none of the available medical records 
indicates that any examiner has stated or suggested that the 
Veteran's ulcer disease resulted from his exposure to 
herbicides during service.  Cf. Combee, supra.  

With respect to the Veteran's own statements and testimony 
regarding his claimed ulcer disease, his statement  that he 
had stomach problems during service that continued after his 
separation from service, such is cumulative and redundant of 
the statements the Veteran submitted prior to the May 1985 
rating decision, and accordingly they are not new.  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).
Moreover, lay persons without medical training are not 
competent to opine on medical matters such as nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."  

Similarly, the Veteran's more recent current contention that 
his ulcer disease is due to his exposure to herbicides during 
service, without any supporting medical evidence, also does 
not constitute competent evidence to provide a basis on which 
to reopen his service connection claim.  

Since new and material evidence has not been received with 
respect to element (3), the claim may not be reopened.  See 
Evans v. Brown, 9 Vet. App. 273 (1996) [there must be new and 
material evidence as to each and every aspect of the claim 
that was lacking at the time of the last final denial in 
order for there to be new and material evidence to reopen the 
claim].

In short, the Board finds that the evidence received since 
the last prior denial does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has not been received 
pursuant to 38 C.F.R. § 3.156(a).  
The claim for entitlement to service connection for ulcer 
disease is not reopened.  The benefit sought on appeal 
remains denied.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2009); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis 

With respect to Hickson element (1), the evidence of record 
is equivocal as to whether PTSD is, in fact, present.  A VA 
physician noted in July 2006 that PTSD screening was 
negative.  In August 2007, the same physician indicated that 
PTSD screening was positive.  Neither clinic note included 
any symptoms, clinical findings, or psychiatric diagnosis.  

In the report of a VA examination in December 2006, a 
clinical psychologist discussed the Veteran's psychiatric 
history in detail.  He noted the Veteran's report of several 
stressful incidents involving combat situations.  The 
psychologist also stated that the Veteran currently has some 
anxiety symptoms, difficulty sleeping, difficulty being with 
others in a crowd, and some irritability.  He further 
indicated that all of those symptoms were symptoms of PTSD 
and that they were related to his military experiences.  The 
psychologist added that "the symptoms are not sufficient for 
the full diagnosis of posttraumatic stress disorder at this 
time."  
He listed a diagnosis of anxiety disorder, not otherwise 
specified (NOS).  

Thus, element (1) is met as to anxiety disorder NOS but not 
as to PTSD. 

With respect to element (2), in-service disease or injury, 
there is nothing in the record to suggest that a psychiatric 
disorder was present in service.  

The Veteran served in Vietnam.  His military occupational 
specialty was that of a field artillery batteryman, and the 
record shows that he was awarded the Combat Action Ribbon, 
confirming his combat status.  The VA psychologist stated in 
December 2006 that at least some of the Veteran's symptoms 
appeared to be related to combat.  Accordingly, in-service 
injury (psychic trauma related to combat) has been 
established. 

With respect to the final Hickson element, medical nexus, the 
December 2006 psychologist specifically related the Veteran's 
current psychiatric symptoms to his combat experiences.  
There is no competent medical evidence to the contrary.  
Hickson element (3), medical nexus, has also been satisfied.  

Accordingly, all of the criteria for service connection for 
anxiety disorder NOS have been met.  The benefit sought on 
appeal is accordingly allowed.  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for ulcer disease 
(claimed as a stomach condition), claimed as a result of 
herbicide exposure, is not reopened.  

Service connection for anxiety disorder NOS is granted.  


REMAND

3.  Entitlement to service connection for neurogenic 
claudication of both lower extremities (claimed as neuropathy 
of both lower extremities), claimed as a result of herbicide 
exposure.  

Initial matter - finality

As was noted in the Introduction, the Veteran's initial claim 
was finally denied 
In a September 1985 RO rating decision.  However, the RO 
reopened the claim because of the intervening enactment of 
liberalizing legislation, namely the Agent Orange Act of 
1991.  See the November 2007 SOC, page 22.  The Board agrees. 
See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 
17 F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 
(1994) [when there is an intervening change in the law or 
regulation creating a new basis for entitlement to benefits, 
a claim under the liberalizing regulation is a claim separate 
and distinct from the claim previously and finally denied and 
may be reviewed on a de novo basis].

Relevant law and regulations

As discussed above, the Veteran served in Vietnam during the 
Vietnam Conflict.  He is therefore presumed to have been 
exposed to a herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, acute and subacute 
peripheral neuropathy shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2009) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d) (2009) are also satisfied.  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (2009).  

Furthermore, the United States Court of Appeals for the 
Federal Circuit has held that, even when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions set forth in Combee are applicable 
in cases involving herbicide exposure.  See McCartt v. West, 
12 Vet. App. 164, 167 (1999).  

Reasons for remand

The medical evidence in this case shows that physicians who 
have evaluated the Veteran's complaints regarding numbness in 
his legs have provided differing diagnoses or etiologies for 
the complaints.  An EMG in February 1985 reportedly showed 
findings consistent with right lateral femoral cutaneous 
nerve impairment.  A VA neurologist in October 2006 stated 
that the Veteran's complaints of weakness and occasional 
tingling and numbness in both lower extremities after walking 
a few yards were consistent with neurogenic claudication, 
which he indicated was most likely secondary to lumbar canal 
stenosis and suspected disc herniation.  However, a MRI of 
the Veteran's lumbar spine several days later was interpreted 
as showing no lesions of the lumbar spine.  Another VA 
neurologist in February 2007 stated that the Veteran's 
symptoms in his legs were suggestive of intermittent 
claudication; he indicated that, "[p]erhaps his symptoms are 
secondary to peripheral vascular disease."  In June 2008, 
that same VA neurologist noted that the Veteran had a known 
case of mild arterial occlusive disease in his lower 
extremities and stated that the Veteran's mild peripheral 
sensory neuropathy with neuropathic pain was of "uncertain 
etiology."  

Thus, the nature and etiology of the Veteran's claimed lower 
extremity disorder remains unclear.  In addition, there is of 
record no opinion, per Combee, as to whether the claimed 
disability, whatever it is, is related to the Veteran's 
military service.  Therefore, the duty to assist the Veteran 
requires that the case be remanded to obtain an examination 
and medical opinion concerning the proper diagnosis and 
etiology of the Veteran's claimed neuropathy of both legs.  
See 38 C.F.R. § 3.159 (2009); see also Charles v. Principi, 
16 Vet. App. 370, 375 (2002). 
 
Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the Veteran for a 
physical examination to determine the 
proper diagnosis and etiology for his 
claimed neuropathy of both legs.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., 50 percent probability or 
greater) that the reported symptoms are 
due to the Veteran's military service, to 
include any combat-related incidents and 
his presumed exposure to an herbicide 
agent during his service in Vietnam.  The 
report of the examination should be 
associated with the Veteran's VA claims 
folder.

2.  VBA should then readjudicate the 
Veteran's claim for service connection 
for neurogenic claudication of both lower 
extremities (claimed as neuropathy of 
both lower extremities), claimed as a 
result of herbicide exposure.  If the 
benefits sought on appeal remain denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


